Citation Nr: 1807429	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 1999 to September 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2017, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as described below.


REMAND

The Veteran must be provided an updated VA examination.  During his hearing, he asserted that his hearing loss had increased to the extent that it would be considered disabling for VA purposes under 38 C.F.R. § 3.385.  He had indicated he would submit evidence demonstrating as such, and the record was held open.  Unfortunately, no evidence was received.

The duty to assist requires the provision of a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but does contain competent lay evidence of persistent symptoms of a disability.  38 C.F.R. § 3.159.  Here, the Veteran is competent to attest to own observable symptoms, including that he does not hear as well as he used to.  Further, the VA examination of record was conducted in 2010, and should be updated for an opinion as to whether he now has a disability for VA purposes.

While on remand, the Veteran should also be given another opportunity to submit records of any private audiological examinations he has had since July 2014.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all testing and treatment he has had for his hearing loss, and make arrangements to obtain the specified records that are not already associated with the file.

2.  After completion of step 1, schedule the Veteran for an appropriate examination for a report on Veteran's hearing acuity.  Specifically, the examiner is asked whether the Veteran has a hearing loss disability for VA purposes.

If so, the examiner is asked to review the claims file, and provide an opinion as to whether it is as likely as not (at least 50 percent probability) that the Veteran's hearing loss is related to noise exposure during his service.  The examiner is advised that noise exposure has been conceded.  Nonetheless, the examiner is asked to elicit from the Veteran a detailed history of his hearing loss symptoms during and since service.

The examiner is asked to conduct a review of the relevant literature, and to provide explanation for all rendered opinions.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 




